Robinson, J.,
delivered the opinion of the Court.
We all agree that the taxes claimed in this case are barred by the Act of 1874, cbaj>. 483, sec. 82. Section 82 provides that all taxes levied for county or city purposes shall be collected within four years after the same shall be levied; and if not collected within four years, “The parties from whom such taxes may be demanded may plead this section in bar of any recovery of the same.” The taxes now claimed are county taxes, and were levied more than four years before the trustees were appointed to sell the property, and this being so the appellee had the right to plead the *136statute in bar of their recovery. The fact that trustees were subsequently appointed to sell the property, and that the proceeds of sale are now in a Court of equity for distribution, does not deprive the appellee of his right to rely upon the plea of limitations provided by the Act of 1814. Section 63 of that Act provides, it is true, “that whenever a sale of either real or personal property shall be made by any ministerial officer under judicial process or otherwise, all sums due and in arrear for taxes from the party whose property is sold, shall first be paid.” But this section must be construed in connection with section-82 of the same Act, .and as thus construed, it means all taxes not barred by the provisions of section 82.
(Decided 10th January, 1889.)

Order affirmed.